Order entered October 24, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00211-CR

                        MICHAEL DWAYNE NEWMAN, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F11-62630-J

                                           ORDER
       Appellant’s brief was due September 20, 2019. When it was not filed, we notified

appellant by postcard dated September 24, 2019 and directed him to file his brief and an

extension motion by October 4, 2019. To date, no brief has been filed, and we have had no

communication from appellant regarding this appeal.

       Therefore, we ORDER the trial court to conduct a hearing to determine why appellant’s

brief has not been filed. In this regard, the trial court shall make appropriate findings and

recommendations and determine whether appellant desires to prosecute this appeal, whether

appellant has abandoned the appeal, or whether appointed counsel has abandoned the appeal.

See TEX. R. APP. P. 38.8(b). If the trial court cannot obtain appellant’s presence at the hearing,

the trial court shall conduct the hearing in appellant’s absence. See Meza v. State, 742 S.W.2d
708 (Tex. App.–Corpus Christi 1987, no pet.) (per curiam). If appellant is indigent, the trial

court is ORDERED to take such measures as may be necessary to assure effective

representation, which may include appointment of new counsel.

         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within TWENTY DAYS of the date of this

order.

         We DIRECT the Clerk to send copies of this order to the Honorable Gracie Lewis,

Presiding Judge, Criminal District Court No. 3; to Daniel Oliphant; and to the Dallas County

District Attorney’s Office.

         This appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated twenty days from the date of this order or when the findings are

received, whichever is earlier.


                                                   /s/    BILL PEDERSEN, III
                                                          JUSTICE